On Motion for Rehearing.
Appellees have filed their motion for rehearing and, with much vigor and apparent misconception of our holding, have attacked our conclusion that the finding of the jury that the deceased was struck and killed at the crossing in question was so against the great weight and preponderance of the evidence as to require a reversal of the judgment based upon such finding.
It will no doubt be conceded by appellees that unless this finding of the jury can be sustained the judgment should be reversed.
It is contended that we have invaded the province of the jury, in that we have found, contrary to the findings of the jury, that the testimony of Thompson and Lavine and wife, witnesses for the plaintiffs, was untrue, and that the testimony of the witnesses for the defendants was true. It is apparent from our opinion that such contention is untenable. We have, in substance, held that the testimony of Lewis Thompson and of the plaintiffs, Lavine and wife, in the manner given by them, when confronted with the undisputed facts — that is, that the body of the deceased was found more than 2,200 feet from the crossing — and when confronted with the testimony of several disinterested witnesses that the body was found with one arm lying across the south rail of the railroad and one leg across the north rail, both disclosing that the body was lying just where the wheels of the cars or car which crushed them passed over them, and that no part of the body was missing, and confronted with the testimony of the train crew, was so against the great weight and preponderance of the evidence as to fail of that probative force necessary to support a judgment in favor of appellees.
We have suggested that the unreasonableness of the testimony of Thompson and Lavine, when confronted with the facts above stated, so weakens the same that it should not control over undisputed facts and the overwhelming testimony of disinterested witnesses refuting it.
Whether the testimony of a witness is reasonable when measured by the common experience of men is not to be tested by the reasonableness of the individual who makes the measurement, but by the inherent soundness or reasonableness of the conclusion reached. As said by our Supreme Court in Gulf, C.  S. F. Ry. Co. v. Gaddis (Tex.Com.App.) 208 S.W. 895:
"When such question is presented to an appellate court for decision, such court must decide the question for itself, untrammeled by what other minds may have concluded, and with the consciousness that its own conclusion may not in every instance meet the full approval of others equally capable but not charged with the ultimate duty of decision. A different conclusion by other minds is, of course, persuasive. Which fact makes valuable the opinions of other jurisdictions not binding, as a matter of law, upon this jurisdiction. But in the last analysis each court is charged with the duty and must for itself determine the question of reasonableness of a particular conclusion from a given undisputed state of facts."
Applying then the rule last stated, we are to decide the question as to whether the testimony of Lewis Thompson and the plaintiffs, under the circumstances shown, and when measured by the common experience of men, is reasonable.
It occurs to a majority of this court that the conclusions reached by us are inherently sound and reasonable and in harmony with the common experience and observation of all men. Therefore we could not conscientiously affirm the judgment of the trial court, based, as aforesaid, upon the finding of the jury that the deceased was struck and killed at the crossing. While it is the duty of appellate courts to give credence to probative evidence upon which the judgment is based, it need not believe the incredible or accept as true testimony which is entirely out of harmony with observation and experience. If the circumstances and conditions shown are such that the testimony cannot be true upon any reasonable hypothesis, a verdict based thereon should be set aside. Sandy Valley  E. Ry. Co. v. Hughes, 181 Ky. 558, 205 S.W. 607.
"An appellate court, whatever deference it may owe to a jury's verdict, is not required to go blind." Fort Worth  D.C. Ry. Co. v. Hart (Tex.Civ.App.) 178 S.W. 795. *Page 453 
A judgment based upon a verdict which is, in the opinion of the appellate court, contrary to the overwhelming weight of the testimony, should be by that court reversed. It is not only the prerogative, but the duty of said court in such case to reverse the judgment. T.  N. O. Ry. Co. v. Wagner (Tex.Civ.App.) 224 S.W. 377, in which writ of error was denied; Ry. Co. v. Hart (Tex.Civ.App.) 178 S.W. 795; Ry. Co. v. Loeffier (Tex.Civ.App.) 59 S.W. 558; Sandy Valley  E. Ry. Co. v. Hughes,181 Ky. 558, 205 S.W. 607; Ry. Co. v. Baker's Adm'rs, 183 Ky. 795,210 S.W. 674; Schmitt v. Oil Co. (Mo.App.) 221 S.W. 389; Hines v. Roan (Tex.Civ.App.) 230 S.W. at page 1082.
In Ry. Co. v. Loeffler (Tex.Civ.App.) 59 S.W. 558, Justice Pleasants, speaking for this court, said:
"We fully recognize the importance of a strict observance by the courts of the rule that jurors are the exclusive judges of the credibility of witnesses, and of the weight to be given to their testimony, but this rule neither requires nor contemplates that the mind and conscience of the court shall be entirely and unreservedly surrendered to the judgment of a jury upon all questions of fact that may arise in the trial of a case. When the verdict of a jury is so against the weight and preponderance of the evidence as to be clearly wrong, it is the duty of the court to set such verdict aside; and the grave responsibility thus placed upon the judiciary of determining whether or not the evidence in a particular case is legally [reasonably] sufficient to deprive a citizen of his property cannot be evaded."
In Hines v. Roan, supra, it is said:
"It is well settled that, where the verdict of the jury is manifestly wrong, it is the duty of the court to reverse the case and remand for another trial" — citing many cases.
In Ry. v. Baker's Adm'r (Ky.) supra, it is held that, where a verdict is flagrantly against the weight of the evidence, it is the appellate court's duty to grant a new trial.
In Schmitt v. Oil Co. (Mo.) supra, it is held that a verdict based on evidence which seems improbable and contrary to physical facts may be set aside by the appellate court.
Conceding that the rule as announced by the decisions cited and from which we have quoted is sound, the important inquiry is: Is the finding of the jury in the instant case so against the great weight and preponderance of the evidence that it should not be permitted to form a basis for transferring the property of the appellants to the appellees? In the exercise of our best judgment, and in the conscientious performance of our duties, the majority of this court have answered this affirmatively.
We have in our original opinion faithfully stated the substance of the testimony of Lewis Thompson and of Joe Lavine and wife, witnesses for the plaintiffs, and therefore we deem it unnecessary to repeat it here. But, as shown by appellees' motion for rehearing, our original opinion has been misquoted, and, as it seems that both counsel for appellees and Justice Graves have misunderstood the effect of the testimony of the witness L. P. Jackson, the tower man, and J. E. Phelps, a watchman, we deem it advisable to cite their testimony in more detail than was done in the original opinion.
Jackson testified that at the time of the accident he was employed as an extra tower may by the railroad company, but that he left their service in the year 1921 and had not been in their employ since that time, that in going to his work on the night of the accident in question he walked down the track. Continuing, he testified as follows:
"As I was walking down the track that night I stepped on this body. After passing and going and getting a lantern, I found what appeared to be a colored boy about 18 or 20 years old. At the time I first stepped on it I couldn't tell what it was. When I first found the boy I went down and got the watchman at the creosote plant — I believe his name was Phelps — and then I went back and took the body from between the rails so the next train would not run over him. I know where the Wallaceville and Cushing street crossing is; the tower is east of the crossing. The point at which I found that body was something like a quarter of a mile or more west of that crossing. I pointed out that place to an engineer who was making a map; I showed him where I found the body. The point where I found the body is correctly shown on this map which is now shown to me."
He testified that the body was found in the creosote yard, which was inclosed with a fence. Continuing, he testified:
"When I found the body it was laying stretched out, with one leg on the rail, and the other arm was laying opposite (across) the other rail; in other words, his head was towards town. Just for instance, this is him; he had his left foot on the rail, which would throw his foot on the outside of the rail, but it was still hanging, it was not cut off. * * * About a rail or a rail and a half length from the body we found his cap; that is, we took it to be his cap. When I stepped on the body the thought struck me that it was a human being; I couldn't tell for certain as it was pretty dark. I went a few steps after I stepped on the body, and then I went back to see if it was a human, and I didn't have a match or a light, and I went as close as I could guess, without feeling for the body, to see if I could tell whether it was anybody, and I decided that I could distinguish something which looked and proved later to be his drawer legs — his pants were pulled up to his knees and his drawers were showing, and I took it to be a human, and then I went down and called Mr. Phelps, the watchman, and he and I and two other fellows, I think they were negroes, went up there with a lantern. After finding that it was a human body we lifted it off the track, because a *Page 454 
passenger train, No. 101 or 107, was coming; we lifted it off the track to keep it from being run over again. I called Westheimer's ambulance then, and I stayed there until the ambulance came. The ambulance came down to the Cushing Avenue road and stopped there, and they brought the cot over to where the body was. While the ambulance was coming I put the body on a push car and took it to the pump house. It has been so long ago I had almost forgotten that. I stayed with the body from the time I found it until the ambulance came. At the time I found the body it was just barely warm. I think the blood was clotted, and I figured he had been dead somewhere between 15 and 20 minutes."
J. E. Phelps testified that on the night of the accident he was in the employ of the Texas  New Orleans Railroad Company as watchman; that on the night of the accident he was making his rounds, and Jackson, seeing his lamp, called to him from the main line track and told him to bring his lamp. Continuing, he testified as follows:
"I went over there, and he said, `There is somebody dead down the track, or it looks like it.' He said it was so dark he could not tell, and he said, `Come on quick, and let's go down there.' We went down there and found the boy with his head west, in the center of the inbound track, which is on the north side. He asked me to go with him to the office and ring for an ambulance, and we rang up Mr. Westheimer, and they came down in about 20 minutes. We took a push car from the plant and went down there and got the boy; they couldn't get the ambulance down there. After we first went down there I thought he ought not to be moved or touched without a jury or something, so the man with the ambulance went back and rang up Mr. Westheimer, and he said, `As you are out there you had better bring him on.' We had taken the boy out of the main line, and put him between the lines because if another train came along with low brake rods it would have torn him up, and we took chances and put him between the tracks, and then put him on a push car and took him down to the crossing,"
Testifying further, he said:
"When I went up to where that body was found, with Mr. Jackson, I stayed there until the body was put in the ambulance."
L. A. Bingham, ambulance driver, testified:
"I am employed by Mr. Westheimer, and was so employed in June, 1921. I had occasion to go out close to the creosote plant on the night of June 8, 1921, and pick up a negro boy. Between 8:30 and 9 o'clock in the evening, or early part of the night, we got a call to go to Englewood yards, and we had to go to the east end, and they told us the body was down the track, and we got a push car and went down there with the cot. We had to have an inquest, and we phoned the judge, and he said, `Bring the body in.' We found the body just off the inbound track; it had been moved, and I don't know whether it was hit on the main track or a switch. The body was at the west end of the creosote plant yards, or the west end of the sheds. It was 1,000 feet or more west of the boiler and engine room. We put the body on the cot, and then we put the cot on the push car, and pushed it down as close to the ambulance as we could, and then carried it to the ambulance. The foot was crushed in the ankle, but it was not entirely off; the leaders were holding the foot to the body, and the arm was cut. The arm was not entirely severed from the body, the leaders were holding it; it was mashed this way, and there were no pieces off the body at all. I never saw anything that indicated that there were any pieces of flesh torn off the body anywhere; the arm and leg were simply crushed."
Again he said:
"I did not dress the body, but undressed it. The body was not mangled and covered with blood so very much. The clothes were not covered with blood. His head was bruised, mashed, or crushed, I don't know how it was done. There wasn't any part of the foot cut off, it was crushed. There may have been some part of the foot crushed off, but there was nothing to pick up, I will swear that there was no part of the flesh off the body."
A. W. Bunson, a surveyer, testified that he measured the distance from where the body was found by Mr. Jackson to the crossing and found the distance to be 2,227 feet.
Both the operatives of the locomotive propelling the train, some part of which passed over the deceased, testified that no one was struck by their locomotive on the night of the accident.
Joe Lavine, father of the deceased, testified that his son would frequently go to town to the picture shows, and that on the night he was killed he told him that he was going to look for a job.
We are not informed as to whether or not the deceased had attempted to catch the train in appellants' yards and in such at tempt fell between some of the cars which passed over his body, as suggested in the motion for rehearing, but, basing our conclusions upon the evidence as a whole, we are still of opinion that the finding of the jury that the deceased was struck by the pilot of the engine at the street crossing, a point 2,227 feet from where his body was found, is so against the undisputed physical facts and the great weight and preponderance of the evidence that it should not be permitted to form the basis for depriving appellants of their property.
The motion is overruled, Justice GRAVES dissenting.
Since appellees filed their motion for rehearing they have filed a supplemental motion, and thereby, for the first time, present the contention that the Texas  New Orleans Railway Company has filed no brief in this court, and insist that we should set *Page 455 
aside so much of our judgment as revises the judgment against that company.
The second amended petition, upon which appellees went to trial, was filed on the 11th day of February, 1922.
The firm of Garrison, Pollard  Berry, now Garrison  Watson, were the common attorneys for both of the defendants, and as such attorneys filed a joint answer for said defendants. All through the trial of said cause said attorneys represented both defendants jointly. Upon judgment being rendered against both defendants, a motion for a new trial was filed by said attorneys, and, upon such motion being refused, a joint appeal bond was executed by both defendants on the 20th day of May, 1922, their signatures being signed thereto by said common counsel, Garrison Watson, Thereafter, the transcript, filed in this court on the 9th day of August, 1922, was applied for by said attorneys and was received from the clerk of the trial court for both defendants by said common attorneys.
Briefs were filed in this court by Garrison  Watson on the 25th day of April, 1923, which on their face appear to be briefs of the Houston, East  West Texas Railway Company only, but, as we knew that Garrison  Watson were the common attorneys for both appellants, and as it seemingly appeared that all through the proceedings both parties treated the pleadings filed by them as the pleas of both defendants, and as no motion had been made to dismiss as to the Texas  New Orleans Railway Company, this court assumed that it was understood by both parties that said briefs were filed as the briefs of both appellants, and on the _____ day of June, 1923, rendered judgment reversing the judgment of the trial court as to both appellants.
After such judgment had been so rendered by us, appellees, on the 11th day of July, 1923, filed their motion for rehearing, and still no contention was made that the briefs filed by Garrison  Watson were not the briefs of both appellants, but thereafter, on the 12th day of July, appellees filed their motion asking that so much of our judgment as reversed the judgment as against the appellant Texas  New Orleans Railway Company be set aside, because of its failure to file briefs.
It is evident, we think, that the briefs filed by Garrison  Watson were in fact filed for both parties, and were so treated by all parties throughout the entire proceedings. Appellees replied to said briefs and made no objection to their being considered as briefs of both appellants until it was too late for the Texas  New Orleans to file briefs before disposition of the appeal. Under such circumstances, we think it would be manifestly unjust to grant appellees' supplemental motion.
But, regardless of the question of whether the Texas  New Orleans Railway Company has properly invoked the jurisdiction of this court, we are of the opinion that the nature of the case made by the pleadings and evidence is such that justice requires that the judgment should be treated as an entirety, and when reversed as to one defendant should be set aside as to both.
It is shown by the uncontradicted evidence that the train by which the deceased was killed was owned and operated by the Houston East  West Texas Railway Company. The only negligence chargeable to the Texas 
New Orleans Railway Company was the failure of the gates at the crossing to properly function. It is therefore manifest that if the deceased was not struck by the train on the crossing, as alleged by appellees, the Texas  New Orleans Railway Company is in no way responsible for his death.
The majority of this court having reached the conclusion that the evidence is insufficient to sustain the finding of the jury that the deceased was struck on the crossing, it would be a great injustice to permit the judgment against the Texas  New Orleans Railway Company to stand, and this court is not so hampered by technical rules of procedure as to be powerless to prevent such injustice.
After a review of the authorities upon the question, our Supreme Court, in the case of Hamilton v. Prescott, 73 Tex. 566, 11 S.W. 549, reaches the following conclusion:
"We think the conclusion to be deduced from these apparently conflicting cases is that this court when it finds error in the proceedings of the lower court as to any party to the judgment and not as to another, and that a proper decision of the case as to one is not dependent upon the judgment as to the other, will reverse in part and affirm in part. But where the rights of one party are dependent in any manner upon those of another it will treat the judgment as an entirety, and where a reversal is required as to one it will reverse the judgment as a whole."
It is true that the case in which this conclusion was reached was one of principal and surety, but the rule announced is not confined to that character of cases.
The word "rights," as used in the above quotation, necessarily includes its correlative, "liabilities," and it is clear from the pleadings and undisputed facts in this case that the liability of the Texas  New Orleans Railway Company is dependent upon that of the Houston East 
West Texas Railway Company.
In the case of Thompson v. Kelley, 100 Tex. 536, 101 S.W. 1074, which was a boundary suit in which there was an adjustment of boundary lines of various tracts of land between a number of parties, our Supreme Court held that the appeal of some of the parties carried up the entire case, and that *Page 456 
a reversal of the judgment as to the parties who appealed required its reversal as to all of the parties whose interest was in any way dependent upon the rights of the appealing parties.
Our conclusions upon this question are further supported by the cases of Ferguson v. Dickinson (Tex.Civ.App.) 138 S.W. 221, and Bell Oil Co. v. Price (Tex.Civ.App.) 251 S.W. 560.
We think the supplemental motion for rehearing should be refused, and it has been so ordered.